Execution Copy




EXHIBIT 10.5




[f10q063014_ex10z5001.jpg] [f10q063014_ex10z5001.jpg]




January 13, 2014




Environmental Science & Technologies, Inc.

Mr. Michael Rosa, CEO

4 Wilder Dr., # 7

Plaistow, NH  03865




Re: PLACEMENT AGENT’S AGREEMENT




Dear Mr. Rosa:




Environmental Science & Technologies, Inc., a Delaware corporation (hereinafter
referred to as the “Company” or “You”), proposes to offer for sale in a private
placement (“Offering”) the Company’s securities, as follows: a maximum of Ten
Million Units (10,000,000) (the “Offering”) on a best efforts basis, at a price
of $0.15 per Unit. Each Unit consisting of (i) One (1) Common share share (the
“Common Stock”), and (ii) One (1) callable common stock purchase warrant (the
“Warrants”) to purchase One (1)  Common Share at an exercise price of $0.20 per
share, for a term of three years. The Warrant shall be callable from and after
the date as of which the trailing thirty day average closing price of the common
stock is at least $.50 per share as quoted in the OTC market (or such other
market on which the common stock is then traded or quoted) The Common Stock,
Warrants, and the “Units” are hereinafter occasionally referred to as the
Securities.




The undersigned, Network 1 Financial Securities, Inc., a Texas Corporation and
broker/dealer registered with the U.S. Securities & Exchange Commission (“SEC”)
and member of the Financial Industry Regulatory Authority (“FINRA”), hereinafter
referred to as “Placement Agent”, “Network 1” or “We” or “Our”) hereby offers
its services to the Company as Placement Agent for the aforementioned proposed
private placement offering.




The terms and conditions of this Placement Agent’s Agreement (“Agreement”) are
as follows:




1.

Appointment of Placement Agent;  The Offering Period.




1.1

Appointment of Placement Agent.

You hereby appoint Network 1 Financial Securities as exclusive Placement Agent
of the Company during the Private Offering Period herein specified for the
purpose of assisting the Company in placing its Securities with purchasers who
are qualified accredited investors (“Subscribers”).  Placement Agent hereby
accepts such agency and agrees to assist the Company in placing this Private
Offering (“Offering”) with the Subscribers.  Placement Agent’s agency hereunder
is not terminable by the Company except upon termination of the Private Offering
or upon breach by the Placement Agent of its material obligations hereunder.





NETWORK 1 FINANCIAL SECURITIES, Inc.

Member FINRA, SIPC

The Galleria · Building 2 · Penthouse

2 Bridge Avenue · Red Bank, New Jersey 07701-1106 · (732) 758 – 9001




--------------------------------------------------------------------------------

Execution Copy

Network 1 Financial Securities, Inc.

Private Placement Agent’s Agreement –Private Offering

Page 2 of 21







1.2

Private Offering Period




The Offering Period shall commence on the day that the Company’s offering
documents (“Offering Documents”) are first made available to Placement Agent by
the Company and will continue until the final Closing (as hereinafter defined)
of the maximum offering or the 31st day of March 2014 (The “Termination Date”),
unless extended by the Company for a period of up to ninety (90) days from such
date without notice to any Subscriber (the “Offering Period”). After the Initial
Closing, subsequent closings with respect to accepted subscriptions may take
place at any time during the Offering Period as may be mutually determined by
the Company and the Placement Agent (such subsequent closings and the Initial
Closing will each be referred to herein as a “Closing”).




1.3

Offering Documents.




The Company will provide the Placement Agent with a sufficient number of copies
of the Offering Documents for delivery to potential Subscribers and such other
information, documents and instruments which the Placement Agent deems
reasonably necessary to act as Placement Agent hereunder and to comply with the
rules, regulations and judicial and administrative interpretations respecting
compliance with applicable state and federal statutes related to the Offering.




2.

Compliance with Securities Laws.




Each of the Company and the Placement Agent agrees to conduct the Offering in a
manner intended (a) to qualify as a private placement of the Securities in any
jurisdiction in which the Securities are offered (including the U.S.), and
(b) to comply with the requirements of Rule 506 of Regulation D under the
Securities Act.  Assuming the accuracy of the representations and warranties
given to the Company by each investor to the extent relevant for such
determination, the Offering will be exempt from the registration requirements of
the Securities Act.  The Company agrees (i) to limit offers to sell, and
solicitations of offers to buy, the Securities to persons reasonably believed by
it to be “accredited investors” within the meaning of Rule 501(a) under the
Securities Act, and (ii) not to engage in any form of general solicitation or
general advertising in connection with the Offering within the meaning of Rule
502 under the Securities Act.  The Company agrees to conduct the Offering in a
manner intended to comply with the registration or qualification requirements,
or available exemptions therefrom, under applicable state securities laws.  The
Company shall be responsible for compliance with the filing requirements of the
securities laws of all applicable countries, states of the U.S., and other
jurisdictions.  The Placement Agent shall advise the Company of those states of
the U.S. and other jurisdictions in which the Placement Agent intends to offer
the Securities (“Intended States”) in order that the Company’s counsel can
ensure that the Offering has been qualified or exempted under the appropriate
laws and regulations; in the event that the Company or Company’s counsel
identifies an Intended State requiring pre-sale qualification and communicates
this to Placement Agent, Placement Agent will not engage in sales of the
Securities in such state(s) requiring pre-sale qualification until the Company
has qualified to sell Securities in such state(s).








© 2011 Network 1 Financial Securities, Inc.




--------------------------------------------------------------------------------

Execution Copy

Network 1 Financial Securities, Inc.

Private Placement Agent’s Agreement –Private Offering

Page 3 of 21







2.1

Due Diligence. Current regulations in the securities industry require placement
agents to conduct “due diligence” on any issuer that seeks to offer its
securities to qualified accredited investors. In the event that Placement Agent
is unable to complete “due diligence” either (1) because of lack of cooperation
on the part of the Company (for instance, but not limited to, the Company not
providing Placement Agent with information or documents requested by the
Placement Agent) or (2) because the Placement Agent uncovers “red flags” about
the Company that cause Placement Agent to be not satisfied that Placement Agent
can in good faith recommend the Company’s securities to investors, Placement
Agent may terminate this Agreement (1) without further obligation on the part of
Placement Agent to proceed with this Offering and (2) without any obligation on
the part of the Placement Agent to reimburse to Company any monies advanced by
Company to Placement Agent. In short, Placement Agent’s obligations under this
Agreement are expressly conditioned upon “due diligence” on the Company that is
both complete in the opinion of and satisfactory to the Placement Agent.
Placement Agent’s right of termination under this Section 2.1 is not adversely
affected in any way by the termination provisions in Section 8.1 and 8.2, below.




3.

Representations and Warranties of the Company.




The Company represents and warrants to the Placement Agent and the Subscribers
as follows:




3.1

Disclosure in Offering Documents.




3.1.1

Disclosure of Contracts.




The descriptions in the Offering Documents of all material contracts,
agreements, instruments, indentures, mortgages, loans, leases, licenses,
arrangements or undertakings of any nature, written or oral, of the Company
which involve future payments, performance or services, development of products,
or delivery of goods or materials to or by the Company of an aggregate amount or
value in excess of $250,000, or which otherwise are material to the business or
prospects of the Company (collectively, “Contracts”) are accurate in all
material respects and present fairly the information required to be disclosed
therein and there are no contracts or other documents required to be described
in the Offering Documents which have not been so described.  The Company has
furnished the Placement Agent, when and if requested, with true, correct and
complete copies (or where oral, written descriptions) of all Contracts,
including all exhibits, schedules, amendments, supplements, modifications and
waivers thereto. Except as otherwise stated in the Offering Documents, each of
the Contracts is in full force and effect, the Company has performed in all
material respects all of its obligations thereunder and is not in default
thereunder, and no party to a Contract has made a claim to the effect that the
Company has failed to perform any obligations thereunder.  To the best knowledge
of the Company, the Company has not received any written notification from any
contracting party to a Contract to terminate, cancel or modify such Contract or
to reduce or otherwise change its activity thereunder so as to adversely affect
in any material respect the benefits derived or expected to be derived therefrom
by the Company.








© 2011 Network 1 Financial Securities, Inc.




--------------------------------------------------------------------------------

Execution Copy

Network 1 Financial Securities, Inc.

Private Placement Agent’s Agreement –Private Offering

Page 4 of 21







3.2

Changes After Dates in Offering Documents.




3.2.1

No Material Adverse Change.




Except as otherwise stated in the Offering Documents or disclosed in writing to
the Placement Agent, since the Balance Sheet Date, as hereinafter defined, (i)
there has been no material adverse change in the condition, financial or
otherwise, or in the results of operations, business or business prospects of
the Company, including, but not limited to a material loss or interference with
its business from fire, storm, explosion, flood or other casualty, whether or
not covered by insurance, or from any labor dispute or court or governmental
action, order or decree, whether or not arising in the ordinary course of
business, (ii) the Company has not become a party to, and neither the business
nor the property of the Company has become the subject of, any litigation which,
if adversely determined, would have a material adverse effect on the business,
properties, assets, condition (financial or otherwise) of the Company, whether
or not in the ordinary course of business (a “Material Adverse Effect”), and
(iii) there have been no transactions entered into by the Company, other than
those in the ordinary course of business or reflected in the Offering Documents,
which are material with respect to the condition, financial or otherwise, or to
the results of operations, or business of the Company.  The Balance Sheet Date
is defined as the December 31, 2013.




3.2.2

Recent Securities Transactions. Etc.




Since the most recent Balance Sheet date, and except as otherwise specifically
stated in the Offering Documents or on Schedule A (if any) hereto, the Company
has not (i) issued any securities or incurred any liability or obligation,
direct or contingent, for borrowed money; (ii) declared or paid any dividend or
made any other distribution on or in respect to its capital stock; or (iii)
issued any options, warrants or other rights to purchase the capital stock of
the Company, or any security or other instrument which by its terms is
convertible into, exercisable for or exchangeable for capital stock of the
Company.




3.3

No Preemptive Rights; Options; Registration Rights.




Except as set forth in the Offering Documents, there are no preemptive or other
rights to subscribe for or purchase, or any restriction upon the voting or
transfer of, any shares of Common Stock, or other securities of the Company.

 

3.4

Financial Statements.




The financial statements (“Financials”) of the Company, including any notes
thereto and supporting schedules, included or incorporated by reference in the
Offering Documents, fairly present the financial position and results of
operations of the Company at the dates thereof and for the periods covered
thereby, subject, in the case of interim periods, to year-end adjustments and
normal recurring accruals.  The Company has no material liabilities or
obligations, contingent, direct, indirect or otherwise except (i) as set forth
in the balance sheet for the Balance Sheet Date included in the Financials or
the footnotes thereto, (ii) those incurred in the ordinary course of business
since the Balance Sheet Date, and (iii) otherwise as set forth in the Offering
Documents.  The Offering Documents also set forth all material outstanding
amounts due to any employees, officers, directors or stockholders of the
Company, or to any of their respective affiliates, including, but not limited
to, accrued salaries, loans, etc.








© 2011 Network 1 Financial Securities, Inc.




--------------------------------------------------------------------------------

Execution Copy

Network 1 Financial Securities, Inc.

Private Placement Agent’s Agreement –Private Offering

Page 5 of 21







3.5

Authorized Capital; Options; Etc.




The Company had, at the date or dates indicated in the Offering Documents, such
duly authorized, issued and outstanding capitalization as set forth in the
Offering Documents.




3.6

Valid Issuance of Securities: Etc.




3.6.1

Outstanding Securities.




All issued and outstanding securities of the Company have been duly authorized
and validly issued and are fully paid and non-assessable; the holders thereof
have no rights of rescission with respect thereto, and are not subject to
personal liability by reason of being such holders; and none of such securities
were issued in violation of the preemptive rights of any holders of any security
of the Company or similar contractual rights granted by the Company.  All
outstanding options and warrants to purchase shares of capital stock constitute
the valid and binding obligations of the Company, enforceable in accordance with
their terms.  The authorized capital stock and outstanding options and warrants
conform to all statements relating thereto contained in the Offering Documents.
 The offers and sales of the outstanding capital stock, options and warrants to
purchase shares of capital stock were at all relevant times either registered
under the Act and the applicable state securities or Blue Sky laws or exempt
from such registration requirements.




3.6.2

Common Shares & Warrants.




The securities have been duly and validly authorized and, when issued and
delivered in accordance with the terms of the Subscription Agreements, will be
duly and validly issued, fully paid and non-assessable.  The holders of the
shares and warrants will not be subject to personal liability by reason of being
such holders and will not be subject to the preemptive rights of any holders of
any security of the Company or similar contractual rights granted by the
Company.  All corporate action required to be taken for the authorization,
issuance and sale of the shares and warrants and the securities contained in the
warrants has been duly and validly taken.




3.7

Registration Rights of Third Parties.




Except as set forth in the Offering Documents or on Schedule B (if any) hereto,
no holders of any securities of the Company or of any options or warrants of the
Company exercisable for or convertible or exchangeable into securities of the
Company have the right to require the Company to register any such securities of
the Company under the Act or to include any such securities in a registration
statement to be filed by the Company.








© 2011 Network 1 Financial Securities, Inc.




--------------------------------------------------------------------------------

Execution Copy

Network 1 Financial Securities, Inc.

Private Placement Agent’s Agreement –Private Offering

Page 6 of 21







3.8

Due Authorization.




The Company has full right, power and authority to enter into this Agreement and
the Subscription Agreements, to issue the securities and to perform all of its
obligations hereunder and thereunder and to consummate the transactions
contemplated by the Offering Documents.  This Agreement has been, and the
Subscription Agreements, when executed and delivered, will have been, duly and
validly authorized by all necessary corporate action and no further corporate
action or approval is or will be required for their respective execution,
delivery and performance.  This Agreement constitutes and each Subscription
Agreement (assuming the due authorization, execution and delivery by each
subscriber) to be entered into by the Company with respect to the purchase and
sale of the securities, will constitute, when executed and delivered by the
Company, valid and binding obligations of the Company, enforceable against the
Company in accordance with their respective terms (except (i) as such
enforceability may be limited by bankruptcy, insolvency, reorganization or
similar laws now or hereafter in effect relating to or affecting creditors’
rights generally, (ii) that the enforceability of the indemnification and
contribution provisions of the respective agreements may be limited by the
federal and state securities laws and public policy, and (iii) that the remedy
of specific performance and injunctive and other forms of equitable relief may
be subject to the equitable defenses and to the discretion of the court before
which any proceeding therefor may be brought).




3.9

No Conflicts.




The Company’s execution, delivery, and performance of this Agreement and the
Subscription Agreements, the consummation by the Company of the transactions
contemplated herein and therein and the compliance by the Company with the
provisions of this Agreement and the Subscription Agreements have been duly
authorized by all necessary corporate action and do not and will not, with or
without the giving of notice or the lapse of time or both (i) result in a breach
of, or conflict with any of the terms and provisions of, or constitute a default
under, or result in the creation, modification, termination or imposition of any
lien, charge or encumbrance upon any property or assets of the Company pursuant
to the terms of any indenture, mortgage, deed of trust, note, loan or credit
agreement or any other agreement or instrument evidencing an obligation for
borrowed money, or any other agreement or instrument to which the Company is a
party or by which the Company may be bound or to which any of the property or
assets of the Company is subject; (ii) result in any violation of the provisions
of the Certificate of Incorporation or the By-laws of the Company; (iii) to the
best of the Company’s knowledge, violate any existing applicable law, rule,
regulation, judgment, order or decree of any governmental agency or court,
domestic or foreign, having jurisdiction over the Company or any of its material
properties or material businesses; or (iv) have any material adverse effect on
any permit, license, certificate, registration, approval, consent, license or
franchise necessary for the Company to own or lease and operate any of its
properties or to conduct its business.




3.10

No Defaults.




Except as described in the Offering Documents, no material default exists in the
due performance and observance of any term, covenant or condition of any permit,
license, contract, indenture, mortgage, deed of trust, note, loan or credit
agreement, or any other agreement or instrument evidencing an obligation for
borrowed money, or any other agreement or instrument to which the Company is a
party or by which the Company may be bound or to which any of the properties or
assets of the Company is subject the effect of which would have a Material
Adverse Effect.  Except as described in the Offering Documents, the Company is
not in violation of any material term or provision of its Certificate of
Incorporation or By-Laws or in material violation of any franchise, license,
permit, applicable law, rule, regulation, judgment or decree of any governmental
agency or court, domestic or foreign, having jurisdiction over the Company or
any of its properties or business.








© 2011 Network 1 Financial Securities, Inc.




--------------------------------------------------------------------------------

Execution Copy

Network 1 Financial Securities, Inc.

Private Placement Agent’s Agreement –Private Offering

Page 7 of 21







3.11

Corporate Power; Licenses; Consents.




3.11.1

Conduct of Business.




To the best of its knowledge, the Company has all requisite corporate power and
authority, and has all necessary authorizations, approvals, orders, licenses,
certificates and permits of and from all governmental regulatory officials,
agencies, authorities and bodies to own or lease its properties and conduct its
business as described in the Offering Documents.  The Company is and has been
doing business in material compliance with all such authorizations, approvals,
orders, licenses, certificates and permits and all federal, state and local
laws, rules and regulations.  The disclosures in the Offering Documents
concerning the effects of federal, state and local regulation on the Company’s
business as currently conducted or contemplated to be conducted are correct in
all material respects and do not omit to state a material fact.




3.11.2

Transactions Contemplated Herein; Consents.




The Company has all corporate power and authority to enter into this Agreement,
and the Subscription Agreements to carry out the provisions and conditions
hereof and thereof, and all consents, authorizations, approvals and orders
required in connection therewith have been obtained.  Except as set forth in the
Offering Documents, no consent, approval, authorization, order of, or filing
with, any court, governmental agency, authority or other body is required to
consummate the transactions contemplated by this Agreement and the Subscription
Agreements, and the issuance of the securities, except that the offer and sale
of the securities in certain jurisdictions may be subject to the provisions of
the securities or Blue Sky laws of such jurisdictions.




3.12

Title to Property; Insurance.




Except as set forth in the Offering Documents, the Company has good and
marketable title to, or valid and enforceable leasehold estates in, all items of
real and personal property (tangible and intangible) owned or leased by it, free
and clear of all liens, encumbrances, claims, security interests, defects and
restrictions of any material nature whatsoever.  The Company has adequately
insured its properties against loss or damage by fire or other casualty and
maintains such insurance in adequate amounts that are adequate to protect its
financial condition against the risks involved in the conduct of its businesses.




3.13

No Pending Actions.




Except as set forth in the Offering Documents, there are no actions, suits,
proceedings, claims, or hearings of any kind or nature existing or pending (or,
to the best knowledge of the Company, threatened) or, to the best knowledge of
the Company, any investigations or inquiries, before or by any court, or other
governmental authority, tribunal or instrumentality (or, the Company’s best
knowledge, any state of facts which would give rise thereto), pending or
threatened against the Company, or involving the properties of the Company,
which might result in any Material Adverse Effect or which might materially
adversely affect the transactions or other acts contemplated by this Agreement
or the validity or enforceability of this Agreement.  Except as described in the
Offering Documents, there are no outstanding orders, judgments or decrees of any
court, governmental agency or other tribunal naming the Company and enjoining
the Company from taking, or requiring the Company to take, any action, or to
which the Company, its properties or business, is bound or subject.








© 2011 Network 1 Financial Securities, Inc.




--------------------------------------------------------------------------------

Execution Copy

Network 1 Financial Securities, Inc.

Private Placement Agent’s Agreement –Private Offering

Page 8 of 21







3.14

Due Incorporation, Qualification and Good Standing.




The Company has been duly incorporated, validly exists as a corporation and is
in good standing under the laws of its state of incorporation.  The Company is
duly qualified and licensed and in good standing as a foreign corporation for
the transaction of business and is in good standing in each jurisdiction in
which the ownership or leasing of its properties or the conduct of its business
requires such qualification or licensing, except where the failure to qualify
would not have a Material Adverse Effect.  The Company has all requisite
corporate power and authority necessary to own or hold its properties and
conduct its business as described in the Offering Documents.




3.15

Taxes.




Except as set forth in the Offering Documents or as set forth on Schedule 3.15
hereto, the Company has filed all federal tax returns and all state and
municipal and local tax returns (whether relating to income, sales, franchise,
withholding, real or personal property or other types of taxes) required to be
filed under the laws of the United States and applicable states, and has paid in
full all taxes which have become due pursuant to such returns or claimed to be
due by any taxing authority or otherwise due and owing; provided, however, that
the Company has not paid any tax, assessment, charge, levy or license fee that
it is contesting in good faith and by proper proceedings and adequate reserves
for the accrual of same are maintained if required by generally accepted
accounting principles.  Each of the tax returns heretofore filed by the Company
correctly and accurately reflects the amount of its tax liability thereunder.
 Except as set forth in the Offering Documents, the Company has withheld,
collected and paid all levies, assessments, license fees and taxes to the extent
required.  As used herein, “tax” or “taxes” include all taxes, charges, fees,
levies or other assessments imposed by any Federal, state, local, or foreign
taxing authority, including, without limitation, income, premium, recapture,
credit, excise, property, sales, use, occupation, service, service use, leasing,
leasing use, value added, transfer, payroll, employment, license, stamp,
franchise or similar taxes (including any interest earned thereon or penalties
or additions attributable thereto).  The term “returns” means all returns,
declarations, reports, statements, and other documents required to be filed in
respect of taxes.




3.16

Non-Circumvention. The Company hereby irrevocably agrees not to circumvent,
avoid, bypass, or obviate, directly or indirectly, the intent of this Agreement
through any transaction, transfer, pledge, agreement, recapitalization, loan,
lease, assignment or otherwise. The Company (including affiliates of such
parties) agrees that it will not attempt, directly or indirectly, to contact
parties introduced to the Company by the Placement Agent on matters described in
this Agreement or contact or negotiate with any confidential source provided by
Network 1, except through Network 1 or with the expressed written consent of
Network 1 as to each such contact. The Company shall not contact, deal with, or
otherwise become involved in any transaction with any corporation, partnership,
individual, any banks, trust or lending institutions introduced by or through
Network 1 without the permission of Network 1. Any violation of this provision
shall be deemed an attempt to circumvent this provision, and the Company shall
be liable for damages in favor of the circumvented party.








© 2011 Network 1 Financial Securities, Inc.




--------------------------------------------------------------------------------

Execution Copy

Network 1 Financial Securities, Inc.

Private Placement Agent’s Agreement –Private Offering

Page 9 of 21







3.17

Transactions Affecting Disclosure to FINRA.




3.17.1

Finder’s Fees.




The Company is not obligated to pay a finder’s fee to anyone in connection with
the introduction of the Company to the Placement Agent, or the consummation of
the Offering contemplated hereunder.  




3.17.2

Use of Proceeds.




None of the net proceeds of the Offering will be paid by the Company to any
FINRA member or its affiliate or associates, except as specifically authorized
herein.




3.18

Foreign Corrupt Practices Act




Neither the Company nor any of its subsidiaries has, nor any director, officer,
agent, employee or other person acting on behalf of the Company or any
subsidiary has in the course of his actions for or on behalf of the Company,
used any corporate funds for any unlawful contribution, gift, entertainment or
other unlawful expenses relating to political activity; made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; violated or is in violation of any provision of
the U.S. Foreign Corrupt Practices Act of 1977, as amended; or made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment to any
foreign or domestic government official or employee.  Without limiting the
generality of the foregoing, the Company and its subsidiaries have not directly
or indirectly made or agreed to make (whether or not said payment is lawful) any
payment to obtain, or with respect to, sales other than usual and regular
compensation to its or their employees and sales representatives with respect to
such sales.




3.19

Intangibles.




The Company owns or possesses the requisite licenses or rights to use all
material trademarks, service marks, service names, trade names, patents and
patent applications, copyrights and other rights (collectively, “Intangibles”)
used by the Company in its business or relating to products sold by the Company,
and all such Intangibles are stated in the Offering Documents.  Any of the
Company’s Intangibles which have been registered in the United States Patent and
Trademark Office have been fully maintained and are in full force and effect,
except where the failure to do so would not result in a Material Adverse Effect.
 There is no claim or action by any person pertaining to, or proceeding pending
or to the Company’s knowledge, threatened and the Company has not received any
notice of conflict with the asserted rights of others which challenges the
exclusive right of the Company with respect to any Intangibles used in the
conduct of the Company’s business except as described in the Offering Documents
or except where such challenge, even if successful, would not result in a
Material Adverse Effect.  To the best of Company’s knowledge, the Intangibles
and the Company’s current products, services and processes do not infringe on
any intangibles held by any third party.  To the best of the Company’s
knowledge, no others have infringed upon the Intangibles of the Company.




3.20

Relations With Employees.




3.20.1

Employee Matters.




The Company has generally enjoyed a satisfactory employer-employee relationship
with its employees and is in compliance in all material respects with all
federal, state and local laws and regulations respecting the employment of its
employees and employment practices, terms and conditions of employment and wages
and hours relating thereto.  There are no pending investigations involving the
Company by the U.S. Department of Labor, or any other governmental agency
responsible for the enforcement of such federal, state or local laws and
employment laws and regulations.  There is no unfair labor practice charge or
complaint against the Company pending before a Labor Relations Board or any
strike, picketing, boycott, dispute, slowdown or stoppage pending or threatened
against or involving the Company or any predecessor entity.  No questions
concerning representation exist respecting the employees of the Company and no
collective bargaining agreement or modification thereof is currently being
negotiated by the Company.  No grievance or arbitration proceeding is pending
under any expired or existing collective bargaining agreements of the Company,
if any.








© 2011 Network 1 Financial Securities, Inc.




--------------------------------------------------------------------------------

Execution Copy

Network 1 Financial Securities, Inc.

Private Placement Agent’s Agreement –Private Offering

Page 10 of 21







3.20.2

Employee Benefit Plans.




Except as disclosed in the Offering Documents, the Company neither maintains,
sponsors nor contributes to, nor is it required to contribute to, any program or
arrangement that is an “employee pension benefit plan, an employee welfare
benefit plan,” or a “multi-employer plan” as such terms are defined in Sections
3(2), 3(1) and 3(37), respectively, of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”) (“ERISA Plans”).  Other than as disclosed in
the Offering Documents, the Company does not, and has at no time, maintained or
contributed to a defined benefit plan, as defined in Section 3(35) of ERISA.
 Except as disclosed in the Offering Documents, there are no unfunded benefits
under any ERISA Plan which is subject to the funding standards of ERISA. Other
than claims for benefits in the ordinary course, there is no pending claim,
litigation, arbitration or any other legal proceeding involving any ERISA Plan
which may result in material liability on the part of the Company or any ERISA
Plan under ERISA or any other law, nor, is there any reasonable basis for such a
claim.  The Company has no bonus, incentive or deferred compensation plans which
constitute a continuing liability of the Company, except individual arrangements
of the Company with employees relating to their employment.  There are no
employees of the Company who, in connection with their employment by the
Company, are receiving any pension or retirement payments or are entitled to
receive any unfunded pensions not covered by a pension plan to which the Company
is a party.




3.21

Environmental Matters.




The Company and each of its subsidiaries is in compliance in all material
respects with all Environmental and Safety Requirements, and there are no
proceedings pending or, to the knowledge of the Company, threatened against the
Company or any of its subsidiaries alleging any failure to so comply or
involving any of its past operations or any real property currently used by the
Company or any of its subsidiaries.  Neither the Company nor any of its
subsidiaries has received any written or oral notice or report with respect to
it or its facilities regarding any (A) actual or alleged violation of
environmental and safety requirements or (B) actual or potential liability
arising under Environmental and Safety Requirements, including, without
limitation, any investigatory, remedial or corrective obligation.  Neither the
Company nor any of its subsidiaries has expressly assumed or undertaken any
liability of any other person under any Environmental and Safety Requirements.
 Neither the Company nor any of its subsidiaries has treated, stored, disposed
of, arranged for or permitted the disposal of, transported, handled or released
any substance, or owned or operated any real property in a manner that has given
rise to liabilities pursuant to CERCLA, SWDA or any other Environmental and
Safety Requirement, including any liability for response costs, corrective
action costs, personal injury, property damage, natural resources damage or
attorney fees, or any investigative, corrective or remedial obligations.
 “Environmental and Safety Requirements” means all laws, orders, contractual
obligations and all common law concerning public health and safety, worker
health and safety, and pollution or protection of the environment, including,
without limitation, all those relating to the presence, use, production,
generation, handling, transportation, treatment, storage, disposal,
distribution, labeling, testing, processing, discharge, release, threatened
release, control or cleanup of any hazardous materials, substances or wastes,
chemical substances or mixtures, pesticides, pollutants, contaminants, toxic
chemicals, petroleum products or byproducts, asbestos, polychlorinated
biphenyls, noise or radiation, including, but not limited to, the SWDA, the
Clean Air Act, as amended, 42 U.S.C. §§ 7401 et seq., the Federal Water
Pollution Control Act, as amended, 33 U.S.C. §§ 1251 et seq., the Emergency
Planning and Community Right-to-Know Act, as amended, 42 U.S.C. §§ 11001 et
seq., CERCLA, the Hazardous Materials Transportation Uniform Safety Act, as
amended, 49 U.S.C. §§ 5101 et seq., the Occupational Safety and Health Act of
1970, as amended, and the rules and regulations promulgated thereunder.
 “CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, as amended, and the rules and regulations promulgated thereunder.
 “SWDA” means the Solid Waste Disposal Act, as amended, and the rules and
regulations promulgated thereunder.








© 2011 Network 1 Financial Securities, Inc.




--------------------------------------------------------------------------------

Execution Copy

Network 1 Financial Securities, Inc.

Private Placement Agent’s Agreement –Private Offering

Page 11 of 21







3.22

No Regulatory Problems.




The Company (i) has not filed a registration statement which is the subject of
any pending proceeding or examination under Section 8 of the Securities Act, and
is not and has not been the subject of any refusal order or stop order
thereunder; (ii) is not subject to any pending proceeding under Rule 258 of the
Securities Act or any similar rule adopted under Section 3(b) of the Securities
Act, or to an order entered thereunder; (iii) has not been convicted of any
felony or misdemeanor in connection with the purchase or sale of any security or
involving the making of any false filing with the Commission; (iv) is not
subject to any order, judgment, or decree of any court of competent jurisdiction
temporarily or preliminarily restraining or enjoining, or any order, judgment,
or decree of any court of competent jurisdiction permanently restraining or
enjoining, the Company from engaging in or continuing any conduct or practice in
connection with the purchase or sale of any security or involving the making of
any false filing with the Commission;  and (v) is not subject to a United States
Postal Service false representation order entered under Section 3005 of Title
39, United States Code; or a temporary restraining order or preliminary
injunction entered under Section 3007 of Title 39, United States Code, with
respect to conduct alleged to have violated Section 3005 of Title 39, United
States Code.




To the Company’s knowledge, none of the Company’s directors, officers, or
beneficial owners of five (5%) percent or more of any class of its equity
securities (i) has been convicted of any felony or misdemeanor in connection
with the purchase or sale of any security, involving the making of a false
filing with the Commission, or arising out of the conduct of the business of an
underwriter, broker, dealer, municipal securities dealer, or investment advisor;
(ii) is subject to any order, judgment, or decree of any court of competent
jurisdiction temporarily or preliminarily enjoining or restraining, or is
subject to any order, judgment, or decree of any court of competent
jurisdiction, permanently enjoining or restraining such person from engaging in
or continuing any conduct or practice in connection with the purchase or sale of
any security, or involving the making of a false filing with the Commission, or
arising out of the conduct of the business of an underwriter, broker, dealer,
municipal securities dealer, or investment adviser; (iii) is subject to an order
of the Commission entered pursuant to Section 15(b), 15B(a) or 15B(c) of the
Exchange Act, or is subject to an order of the Commission entered pursuant to
Section 203(e) or (f) of the Investment Advisers Act of 1940; (iv) is suspended
or expelled from membership in, or suspended or barred from association with a
member of, an exchange registered as a national securities exchange pursuant to
Section 6 of the Exchange Act, an association registered as a national
securities association under Section 15A of the Exchange Act, or a Canadian
securities exchange or association for any act or omission to act constituting
conduct inconsistent with just and equitable principles of trade; or (v) is
subject to a United States Postal Service false representation order entered
under Section 3005 of Title 39, United States Code, or is subject to a
restraining order or preliminary injunction entered under Section 3007 of Title
39, United States Code, with respect to conduct alleged to have violated Section
3005 of Title 39, United States Code.




3.23

Stock Collateral.




None of the Company’s obligations to any third party are secured by any of the
Company’s outstanding securities.








© 2011 Network 1 Financial Securities, Inc.




--------------------------------------------------------------------------------

Execution Copy

Network 1 Financial Securities, Inc.

Private Placement Agent’s Agreement –Private Offering

Page 12 of 21







3.24

Reaffirmation.




All of the representations, warranties and covenants of the Company set forth in
this Agreement or in any letter or certificate furnished to Placement Agent
pursuant hereto, each of which is incorporated herein by reference and made a
part hereof, shall be true in all material respects upon the execution of this
Agreement.




4.

Representations and Warranties of the Placement Agent.




The Placement Agent represents and warrants as follows:




4.1

Due Incorporation.




The Placement Agent is duly incorporated and validly existing and in good
standing under the laws of its state of incorporation and is duly qualified as a
foreign corporation for the transaction of business and is in good standing in
each jurisdiction where the failure to be so qualified would have a materially
adverse effect on the business of the Placement Agent.




4.2

Broker/Dealer Registration.




The Placement Agent is registered as a broker-dealer under Section 15 of the
Exchange Act.




4.3

Good Standing with FINRA.




The Placement Agent is a member in good standing of the FINRA and no proceedings
are pending or to the Placement Agent’s knowledge, threatened, to revoke or
limit such status.




4.4

Sale in Certain Jurisdictions.




Sales of Shares by the Placement Agent will be made only in such jurisdictions
in which (i) the Placement Agent is a registered broker-dealer or where an
applicable exemption from such registration exists and (ii) the Offering and
sale of the securities is registered under, or is exempt from, applicable
registration requirements.




4.5

Compliance with Laws.




Offers and sales of Shares by the Placement Agent will be made in compliance
with the provisions of Rule 506 of Regulation D and/or Section 4(2) of the Act,
and the Placement Agent will furnish to each investor a copy of the Offering
Documents prior to accepting any payments for Shares.




4.5.1

Sale to Accredited Investors, No General Solicitation.




The Placement Agent understands that the securities have not been registered
under the Securities Act or any Blue Sky law of any state and may not be offered
or sold except pursuant to an exemption from, or in a transaction not subject
to, the registration requirements of the Securities Act and such Blue Sky laws.
The Placement Agent agrees that it will not solicit offers for, or offer or
sell, the securities by any form of general solicitation or general advertising
within the meaning of Section 4(2) of the Securities Act, and Rule 506
thereunder.  The Placement Agent further agrees to not offer or sell or arrange
for the offer or sale of the securities except (i) to those the Placement Agent
reasonably believes are “accredited investors” (as defined in Rule 501 of
Regulation D), or (ii) in any other manner that does not require registration of
the securities under the Securities Act.








© 2011 Network 1 Financial Securities, Inc.




--------------------------------------------------------------------------------

Execution Copy

Network 1 Financial Securities, Inc.

Private Placement Agent’s Agreement –Private Offering

Page 13 of 21







4.6

Due Authorization.




The Placement Agent has all requisite power and authority to execute, deliver
and perform its obligations under this Agreement between the Company and the
Placement Agent, and this Agreement will be duly authorized and validly executed
and delivered by the Placement Agent and constitutes a legal, valid and binding
agreement of the Placement Agent enforceable against the Placement Agent in
accordance with its terms.




5.

Closing.




At or prior to each closing, and as a condition of the Placement Agent’s
obligations hereunder, the following shall have been satisfied:  (i) the Company
shall have delivered to the Placement Agent at the closing (a) a certificate of
the Company, signed by two executive officers thereof, stating the
representations and warranties contained herein are true and correct as of the
date of such closing as if, and to the same effect, the warranties and
representations were made on such date;  (b) Subscription Agreements signed by
the Company; (c) Consents of any party required to consummate this Offering and
the transactions contemplated thereby;  and (d) such other closing documents as
shall be reasonably requested by the Placement Agent and/or its counsel.




5.1.1

Placement Agent’s Fees and Expenses.




At the Initial Closing, and at each subsequent Closing, the Company shall pay to
the Placement Agent a commission equal to Ten (10%) percent of the aggregate
purchase price of the securities sold by the Placement Agent.  The Company will
also pay to Placement Agent three percent (3%) of the offering proceeds as
non-accountable expense.




The Company also agrees to issue to Network 1, or its designees, one million
five-hundred thousand (1,500,000) Common shares as follows:  (i) five hundred
thousand (500,000) common shares will be issued as a commitment fee and will be
paid at the time of the Company signing this Agreement and (ii) one million
(1,000,000) shares will be paid at closing.




The Placement Agent will also receive a cash fee equal to Five percent (5.0%) of
all amounts received by the Company in connection with the exercise of the
Warrants, by Purchasers, issued in the Offering.  




5.1.2

Finder’s Fee.




In the event that at any time prior to the third (3rd) anniversary of the final
Closing (as defined in the Placement Agent Agreement) the Company or any of its
affiliates shall enter into any transaction (including, without limitation, any
merger, consolidation, acquisition, financing, joint venture or other
arrangement) with any party introduced to the Company by the Placement Agent,
directly or indirectly, during such period, the Placement Agent will be paid a
transaction fee, payable at the closing thereof, equal to a percentage of the
consideration or value received by the Company and/or its stockholders as
follows:




(a)

5% of the first $1,000,000,

(b)

4% of the next $1,000,000,

(c)

3% of the next $1,000,000,

(d)

2% of the next $1,000,000, and

(e)

1% of all amounts in excess of $4,000,000.




The Company agrees to pay to the Placement Agent the aforementioned finder's fee
during the aforementioned time period, even in situations where the consummation
of the transaction at issue culminated not directly from the finder's initial
introduction but indirectly from a chain of introductions initiated by the
finder's introduction. In no event shall the fees payable pursuant to this
paragraph shall exceed the maximum finder's fee allowed by the Financial
Industry Regulatory Authority (“FINRA”) at the time of such transaction.








© 2011 Network 1 Financial Securities, Inc.




--------------------------------------------------------------------------------

Execution Copy

Network 1 Financial Securities, Inc.

Private Placement Agent’s Agreement –Private Offering

Page 14 of 21







5.2

Right of First Refusal.




If the Company's Board of Directors authorizes the Company to pursue a
merger/acquisition opportunity involving the sale of all or substantially all of
the Company's assets during the period after the Memorandum has been distributed
by the Placement Agent, the Placement Agent shall have the right of first
refusal to act as the Company's investment banker or financial advisor in
connection with any such merger/acquisition, rendering such services as are
customary in connection therewith in consideration for a fee which is considered
customary for such services.




For the 2 year period commencing on the date of the Closing, Placement Agent
shall have the right of first refusal (on terms at least as favorable as can be
obtained from other sources) to act as lead manager, co-manager, placement
agent, or investment banker with respect to any proposed underwritten public
distribution or private placement of the Company's securities or any merger,
acquisition, or disposition of assets of the Company, if the Company uses a lead
manager, co-manager, placement agent, investment banker, or other person
performing such functions for a fee. Placement Agent will advise the Company
promptly, but in no event later than five (5) days following the submission to
Placement Agent in writing of any such proposed transaction(s), of Placement
Agent’s election to exercise said right. If any such proposal is not accepted by
Placement Agent but later modified, the Company will re-submit such proposal to
Placement Agent. Should Placement Agent elect, at any time not to exercise said
right this will not affect preferential rights for future financings.




6.

Covenants




The Company covenants and agrees that:




6.1

Expenses of Offering and Other Expenses.




The Company shall be responsible for, and shall pay, all fees, disbursements and
expenses incurred in connection with the Offering, including, but not limited
to, the Company’s legal and accounting fees and disbursements, the costs of
preparing, printing, mailing and delivering, and filing, where necessary, the
Offering Documents and all amendments and supplements thereto (in such
quantities as the Placement Agent may reasonably require), and the costs of any
“due diligence” meeting held by the Company as requested by the Placement Agent




6.2

Further Assurances.




The Company will take such actions as may be reasonably required or desirable to
carry out the provisions of this Agreement and the transaction contemplated
hereby.








© 2011 Network 1 Financial Securities, Inc.




--------------------------------------------------------------------------------

Execution Copy

Network 1 Financial Securities, Inc.

Private Placement Agent’s Agreement –Private Offering

Page 15 of 21







7.

Indemnification and Contribution.




7.1

Indemnification by the Company.




The Company agrees to indemnify and hold harmless the Placement Agent and each
person, if any, who controls the Placement Agent within the meaning of the
Securities Act and/or the Exchange Act against any losses, claims, damages or
liabilities, joint or several, to which the Placement Agent or such controlling
person may become subject, under the Securities Act or otherwise, insofar as
such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon (i) any untrue statement or alleged untrue
statement of a material fact contained (A) in the Offering Documents, or (B) in
any blue sky application or other document executed by the Company specifically
for blue sky purposes or based upon any other written information furnished by
the Company or on its behalf to any state or other jurisdiction in order to
qualify any or all of the securities under the securities laws thereof (any such
application, document or information being hereinafter called a “Blue Sky
Application”), (ii) any breach by the Company of any of its representations,
warranties or covenants contained herein or in any of the Subscription
Agreements, or (iii) the omission or alleged omission by the Company to state in
the Offering Documents or in any Blue Sky Application a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading; and will reimburse
the Placement Agent and each such controlling person for any legal or other
expenses reasonably incurred by the Placement Agent or such controlling person
in connection with investigating or defending any such loss, claim, damage,
liability or action, whether arising out of an action between the Placement
Agent and a third party provided that such loss, claim, damage or liability is
found ultimately to arise out of or be based upon any of the facts set forth in
items (i) through (iii) in this Section 7.1; provided, however, that the Company
will not be liable in any such case to the extent that any such loss, claim,
damage or liability arises out of or is based upon (i) an untrue statement or
alleged untrue statement or omission or alleged omission made in reliance upon
and in conformity with written information regarding the Placement Agent which
is furnished to the Company by the Placement Agent specifically for inclusion in
the Offering Documents or any such Blue Sky Application, (ii) any breach by the
Placement Agent of the representations, warranties or covenants contained
herein, or (iii) any act or omission on the part of the Placement Agent or its
representatives constituting gross negligence (together, (i), (ii)  and (iii)
above are referred to as the “Non-indemnity Events”).




7.2

Indemnification by the Placement Agent.




The Placement Agent agrees to indemnify and hold harmless the Company and each
person, if any, who controls the Company within the meaning of the Securities
Act and/or the Exchange Act against any losses, claims, damages or liabilities,
joint or several, to which the Company or such controlling person may become
subject, under the Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
Non-Indemnity Event; and will reimburse the Company and each such controlling
person for any legal or other expenses reasonably incurred by the Company or
such controlling person in connection with investigating or defending any such
loss, claim, damage, liability or action provided that such loss, claim, damage
or liability is found ultimately to arise out of or be based upon any
Non-Indemnity Event.








© 2011 Network 1 Financial Securities, Inc.




--------------------------------------------------------------------------------

Execution Copy

Network 1 Financial Securities, Inc.

Private Placement Agent’s Agreement –Private Offering

Page 16 of 21







7.3

Procedure.




Promptly after receipt by an indemnified party under this Section 7 of notice of
the commencement of any action, such indemnified party will, if a claim in
respect thereof is to be made against any indemnifying party under this Section
7, notify in writing the indemnifying party of the commencement thereof; and the
omission so to notify the indemnifying party will relieve the indemnifying party
from any liability under this Section 7 as to the particular item for which
indemnification is then being sought, but not from any other liability which it
may have to any indemnified party.  In case any such action is brought against
any indemnified party, and it notifies an indemnifying party of the commencement
thereof, the indemnifying party will be entitled to participate therein, and to
the extent that it may wish, jointly with any other indemnifying party,
similarly notified, to assume the defense thereof, with counsel who shall be to
the reasonable satisfaction of such indemnified party, and after notice from the
indemnifying party to such indemnified party of its election so to assume the
defense thereof, the indemnifying party will not be liable to such indemnified
party under this Section 7 for any legal or other expenses subsequently incurred
by such indemnified party in connection with the defense thereof.  Any such
indemnifying party shall not be liable to any such indemnified party on account
of any settlement of any claim or action effected without the consent of such
indemnifying party.




7.3.1

Notice.   Any notices required or permitted to be given hereunder shall be given
in writing and shall be delivered (a) in person, (b) by certified mail, postage
prepaid, return receipt requested, (c) by facsimile, or (d) by a commercial
overnight courier that guarantees next day delivery and provides a receipt, and
such notices shall be addressed as follows:




 

If to Network 1 Financial Securities:

The Galleria

2 Bridge Avenue

2 Bridge Avenue, Suite 241

Red Bank, New Jersey 07701

Attention: Damon Testaverde

Fax:  732-758-6671

 




If to Environmental Science

        and Technologies, Inc.




4 Wilder Dr., #7

Plaistow, NH 03865

Attention: Michael G Faris, COO

Fax: 603-378-0824




Or to such other address as either party may from time to time specify in
writing to the other party. Any notice shall be effective only upon delivery,
which for any notice given by facsimile shall mean notice that has been received
by the party to whom it is sent as evidenced by confirmation slip.








© 2011 Network 1 Financial Securities, Inc.




--------------------------------------------------------------------------------

Execution Copy

Network 1 Financial Securities, Inc.

Private Placement Agent’s Agreement –Private Offering

Page 17 of 21







7.4

Contribution.




If the indemnification provided for in this Section 7 is unavailable to any
indemnified party (other than as a result of the failure to notify the
indemnifying party as provided in Section 7.3 hereof) in respect to any losses,
claims, damages, liabilities or expenses referred to therein, then the
indemnifying party, in lieu of indemnifying such indemnified party, will
contribute to the amount paid or payable by such indemnified party, as a result
of such losses, claims, damages, liabilities or expenses (i) in such proportion
as is appropriate to reflect the relative benefits received by the Company on
the one hand, and the Placement Agent, on the other hand, from the Offering, or
(ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above, but also the relative fault
of the Company, on the one hand , and of the Placement Agent, on the other hand,
in connection with the statements or omissions which resulted in such losses,
claims, damages, liabilities or expenses as well as any other relevant equitable
considerations.  The relative benefits received by the Company, on the one hand,
and the Placement Agent, on the other hand, shall be deemed to be in the same
proportion as the total proceeds from the Offering (net of sales commissions,
but before deducting other expenses) received by the Company bear to the
commissions received by the Placement Agent.  The relative fault of the Company,
on the one hand, and the Placement Agent, on the other hand, will be determined
with reference to, among other things, whether the untrue or alleged untrue
statement of a material fact of the omission to state a material fact relates to
information supplied by the Company, on the one hand, and the Placement Agent,
on the other hand, and their relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.




7.5

Equitable Considerations.




The Company and the Placement Agent agree that it would not be just and
equitable if contribution pursuant to this Section 7 were determined by pro rata
allocation or by any method of allocation which does not take into account the
equitable consideration referred to in the immediately preceding paragraph.  No
person guilty of fraudulent misrepresentation (within the meaning of Section 11
(f) of the 1933 Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.




7.6

Attorneys’ Fees.




The amount payable by a party under this Section 7 as a result of the losses,
claims, damages, liabilities or expenses referred to above will be deemed to
include any legal or other fees or expenses reasonably incurred by such party in
connection with investigating or defending any action or claim (including,
without limitation, fees and disbursements of counsel incurred by an indemnified
party in any action or proceeding between the indemnifying party and indemnified
party or between the indemnified party and any third party or otherwise).




8.

Termination.




8.1

Prior to Completion of Offering Documents and Commencement of Offering. Prior to
the completion of the Offering Documents and the commencement of the Offering,
either party may terminate this Agreement by giving written notice to the other
party.




8.2

Following Completion of Offering Documents and Commencement of Offering.
Following the completion of the Offering Documents and the commencement of the
Offering, each of the Company and the Placement Agent will have the right to
terminate this Agreement by giving written notice as herein specified, at any
time, at or prior to the Initial Closing:




(a)

if the other party shall have failed, refused, or been unable to perform any of
its obligations hereunder, or breached any of its representations or warranties
hereunder; or




(b)

if, in the Placement Agent’s or the Company’s reasonable opinion, there has
occurred an event materially affecting the value of the securities.  








© 2011 Network 1 Financial Securities, Inc.




--------------------------------------------------------------------------------

Execution Copy

Network 1 Financial Securities, Inc.

Private Placement Agent’s Agreement –Private Offering

Page 18 of 21







8.3

Reimbursement of Costs and Payment of Compensation Post-Termination. If the
Company elects not to proceed with the Offering for any reason other than
pursuant to Section 8.1 or Section 8.2 (including the Placement Agent’s failure
to complete the Offering), the Company shall pay Placement Agent in full:




(a)

 The sum of $15,000 in cash or cash equivalent for Placement Agent’s reasonable
unaccountable expenses (including, without limitation, its legal fees and
disbursements) allowed under FINRA rules in regards to Offerings; and,




The parties agree that this payment [the aforementioned 8.3(a) ] constitute
liquidated damages and




(1)

is Placement Agent’s exclusive monetary remedy for actual loss of compensation
opportunity in connection with this Offering; and,




(2)

Is in full and final settlement of any Claim that the Placement Agent may have
for Losses caused by the Company’s termination of this Agreement on grounds
other than that Placement Agent has failed, refused, or been unable to perform
any of its obligations or that Placement Agent has breached any of its
representations or warranties under this Agreement; and,




(3)

That this Liquidated Damages Clause shall not limit the exercise by Company of
its rights to terminate the Agreement for material breach.




9.

Competing Claims.




The Company acknowledges and agrees that the Placement Agent will not proceed to
perform hereunder until it receives assurances, in form and substance
satisfactory to the Placement Agent and their counsel, that as of the first date
that the Offering Documents are presented to potential purchasers of the
securities, there will be no claims or payments for services in the nature of a
finder’s fee with respect to the Offering or any other arrangements, agreements,
payments, issuances or understandings that may affect the Placement Agent’s
compensation hereunder other than any claims that may be made by the Placement
Agent’s own personnel.  The Placement Agent shall compensate any of its
personnel who may have acted in such capacities, as it shall determine.




10.

Miscellaneous.




(a)

Governing Law.  This Agreement will be deemed to have been made and delivered in
the State of New York and will be governed as to validity, interpretation,
construction, effect and in all other respects by the internal law of the State
of New York, without regard to principles of conflicts of law.  The Company (i)
agrees that any legal suit, action or proceeding arising out of or relating to
this Agreement shall be instituted exclusively in the Supreme Court of New York,
or in the United States District Court for the Southern District of New York,
(ii) waives any objection to the venue of any such suit, action or proceeding,
and the right to assert that such forum is an inconvenient forum, and (iii)
irrevocably consents to the jurisdiction of the Supreme Court of New York, and
the United States District Court for the Southern District of New York in any
such suit, action or proceeding.  The Company further agrees to accept and
acknowledge service of any and all process which may be served in any such suit,
action or proceeding in the Supreme Court of New York or the United States
District Court for the Southern District of New York and agrees that service of
process upon it mailed by certified mail to its address shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding.




(b)

Counterparts.  This Agreement may be executed in any number of counterparts each
of which shall be deemed an original and all of which together shall constitute
one and the same instrument.




(c)

Parties.  This Agreement will inure to the benefit of and be binding upon the
parties hereto and their respective successors and assigns.  Neither party may
assign this Agreement or its obligations hereunder without the prior written
consent of the other party.  This Agreement is intended to be, and is, for the
sole and exclusive benefit of the parties hereto and the persons described in
Section 7 hereof and their respective successors and assigns, and for the
benefit of no other person, and no other person will have any legal or equitable
right, remedy or claim under, or in respect of this Agreement.








© 2011 Network 1 Financial Securities, Inc.




--------------------------------------------------------------------------------

Execution Copy

Network 1 Financial Securities, Inc.

Private Placement Agent’s Agreement –Private Offering

Page 19 of 21







(d)

Amendment and/or Modification.  Neither this Agreement, nor any term or
provision hereof, may not be changed, waived, discharged, amended, modified or
terminated orally, or in any manner other than by an instrument in writing
signed by each of the parties hereto.




(e)

Validity.  In case any term of this Agreement will be held invalid, illegal or
unenforceable, in whole or in part, the validity of any of the other terms of
this Agreement will not in any way be affected thereby.




(f)

Waiver of Breach.  The failure of any party hereto to insist upon strict
performance of any of the covenants and agreements herein contained, or to
exercise any option or right herein conferred in any one or more instances, will
not be construed to be a waiver or relinquishment of any such option or right,
or of any other covenants or agreements, and the same will be and remain in full
force and effect.




(g)

Further Assurances.  Each party to this Agreement will perform any and all acts
and execute any and all documents as may be necessary and proper under the
circumstances in order to accomplish the intents and purposes of this Agreement
and to carry out its provisions.




11.

Entire Agreement.  This Agreement contains the entire agreement and
understanding of the parties with respect to the subject matter hereof and
thereof, respectively, and there are no representations, inducements, promises
or agreements, oral or otherwise, not embodied in this Agreement.  Any and all
prior discussions, negotiations, commitments and understanding relating to the
subject matter of these agreements are superseded by them.




[Intentionally Left Blank]








© 2011 Network 1 Financial Securities, Inc.




--------------------------------------------------------------------------------

Execution Copy

Network 1 Financial Securities, Inc.

Private Placement Agent’s Agreement –Private Offering

Page 20 of 21







If Environmental Science & Technologies, Inc. finds the foregoing is in
accordance with its understanding with Network 1 Financial Securities, Inc.,
kindly sign and return to Network 1 Financial Securities, Inc. a counterpart
hereof, whereupon this instrument along with all counterparts will become a
binding agreement between Environmental Science & Technologies, Inc. and Network
1 Financial Securities, Inc.




























NETWORK 1 FINANCIAL SECURITIES, INC.










By: /s/Damon D. Testaverde

Damon D. Testaverde

Managing Director










AGREED TO BY Environmental Science & Technologies, Inc.; this the 7th of
January, 2014.







Environmental Science & Technologies, Inc.







By: /s/Michael Rosa

Michael Rosa

CEO








© 2011 Network 1 Financial Securities, Inc.




--------------------------------------------------------------------------------

Execution Copy

Network 1 Financial Securities, Inc.

Private Placement Agent’s Agreement –Private Offering

Page 21 of 21




SCHEDULE B




Shareholders holding 2.2 million common shares have piggy back registration
rights.








© 2011 Network 1 Financial Securities, Inc.


